DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection contains a new prior art reference (Stern et al.) not previously cited which obviates the amendments and the teaching or matter is not specifically challenged in the argument.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (WO2012/072222 using US Pub 2013/0302674 as an English equivalent, both newly cited).
In regard to claim 1, Stern et al. teach a secondary-battery (lithium ion battery - paragraph [0035]) which may be a wound-type battery (paragraph [0008]), comprising: 
a first electrode tab (connection lugs 50); 
a first electrode plate (anode 10 or cathode 20), comprising: 
a first current collector (collector substrate 60) ;
 a first active substance (coating films 70), disposed on a first surface of the first current collector and a second surface of the first current collector, wherein the second surface is opposite the first surface (see paragraph [0018] - coating film preferably formed on both sides of the collector substrate); 

a first recess (additional arrestor region 40) that is opposite to the first electrode tab receiving groove, defined by a corresponding portion of the second surface of the first current collector and the first active substance on a periphery of the first recess (see figure 3 annotated below);

    PNG
    media_image1.png
    167
    716
    media_image1.png
    Greyscale

a first electrode plate notch, disposed on an edge of the first electrode tab receiving groove; and the first electrode tab receiving groove is formed by the first current collector and at least two first active layer substance walls (see figure 9C below which was inadvertently omitted from the US PGPub but can be seen in the WO document and issued US Patent 10,062,897, paragraph [0020, 0044] - portion of collector substrate is also removed).

    PNG
    media_image2.png
    176
    453
    media_image2.png
    Greyscale


In regard to claims 2 and 3, the prior art teach anode and cathode electrodes of the same structure which are interchangeably labeled as first or second electrodes and their respective components (each including tabs, plates, collectors, active material etc. - paragraph [0008]).
In regard to claim 6, a person of ordinary skill in the art would appreciate that the recess in electrode (arrestor regions of Stern et al.) may have different geometry (depending on the size of the electrode tabs which may be any size and shape (paragraphs [0019, 0044]) in a manner which obviates the claimed range absent evidence of criticality (see MPEP 2144.05) as changes to size and shape of the prior art notched groove portions is well with the level of ordinary skill in the art (MPEP 2144.04 Part IV).
In regard to claim 21 and 22, Stern et al. teach the first electrode tab receiving groove 40 is defined in the first active substance 17 and extends to the surface of the first current collector 60 (see figure 3), and the first electrode plate notch extends through the first current collector from the surface of the first current collector (figure 9, notch through entire cross section).
In regard to claim 23, Stern et al. teach a whole of the first electrode tab 50 is parallel with the surface of the first current collector 60 (figure 6).



 Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. as applied to claim 1 above and further in view of Kim et al. (US Pub 2004/0161662 of record).
In regard to claims 8-10 and 12, Stern et al. teach electrode plates with grooves and notches (which are considered concave portions on both sides) which are connected to a lead tabs (connection lugs 50) as applied above but do not disclose insulating tapes on the connection portions. However, Kim et al. teach similar wound (jelly roll) type battery unit and winding method (see title) including an anode and positive electrode plate 35 including a positive electrode current collector 41, a positive active material layer 42, a negative electrode plate 26, negative electrode current collector 410, negative electrode tab welded to a negative electrode uncoated area 411 etc. and the desirability to include at least four different insulating tapes 491, 492, 480, 481, 490, 890, 880 on various connections between uncoated portions of the current collector and leads tabs and other the components of the battery (see paragraphs [00400-0080], figures 4-8) which prevents short circuits from forming the battery during winding and covers burrs (paragraphs [0085-0086]) which are presumably single sided tapes as no double sided tapes are disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include insulating tapes at various portions of the positive electrode and negative electrode plate windings (including the concave notches and grooves) and lead tabs connections of Stern et al. as such prevents short circuits as taught by Kim et al. 
The duplication as well as location and arrangement of those tapes is an obvious modification to the prior art depending on the winding structure and portions which are notched and potentially include burrs (see MPEP 2144.04 Part VI). 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723